Civil action tried upon the following issues:
"1. Is the defendant J. J. Tooms indebted to the plaintiff as alleged in the complaint? Answer: `Yes.'
"2. If so, in what amount? Answer: `$675.00 with interest.'
"3. What was the value of the crops of J. J. Tooms, received by defendant Roberts-Atkinson Company, on which the plaintiff held a mortgage, as alleged in the complaint? Answer: `$1,003.84.'
"4. Did defendant J. J. Tooms dispose of the property described in said mortgage, with intent to cheat and defraud the plaintiff? Answer: `Yes.'"
Judgment on the verdict for plaintiff. Defendant, Roberts-Atkinson Company, appeals. *Page 831 
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the principles of law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The verdict and judgment, therefore, will be upheld.
No error.